RESOLUCIÓN
En atención al recurso de epígrafe, corresponde que lo acojamos como un Certiorari por ser de aplicación el Art. 3.002(i) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(i)). Así acogido se declara NO HA LUGAR. La sentencia del Tribunal de Circuito de Apelacio-nes, en el caso de autos, es esencialmente correcta. A ésta se le dará carácter de precedente.

Publíquese esta resolución y dicha sentencia.

*950Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General